DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2016/0356241 Kevin B. Fuqua (‘Faqua hereafter), 
U.S. 2018/0339334 Lee, Jr. et al. (‘Lee hereafter), 
U.S. 2020/0049193 Andrew P. Perr (‘Perr hereafter), 
U.S. 5,562,148 James T. Schneider (‘Schneider hereafter), 
U.S. 2005/0155561 Robert M. Atkins (‘Atkins hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 17 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
Claims 4 – 6, 8 & 9 are objected to for allowable subject matter.

Drawings
The drawings are objected to because Figs 4B, 4C, 5C, 5D, 5E are using shading improperly and are of a poor quality. Figs 4B, 4C, 5C, 5D, 5E could lead to a misunderstanding and an incorrect examination of Applicant’s invention where drawings are required for the understanding of the invention.

37 C.F.R. 1.84   Standards for drawings.
(m) Shading. 
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. 
See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the term “printed casting core,” when the specification uses the term “3D printed casting core.” MPEP 2173.03.  
Correspondence between the specification and the claims must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make otherwise definite claim take on an unreasonable degree of uncertainty.
   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 7 and 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/ US16/49258, 08/29/2016, Examined as U.S. 2018/0339334 Lee, Jr. et al. (‘Lee hereafter), and in view of U.S. 2020/0049193 Andrew P. Perr (‘Perr hereafter),
Regarding Claim[s] 1, ‘Lee discloses all the claim limitations including: A method of making a cylinder block of an engine (‘Lee, Abst, Methods of manufacturing engines, single piece core is printed based on specifications in a three-dimensional print file), 
the method comprising: 
making a (3D) printed casting core for a cylinder block (‘Lee, Para 0004, method includes printing a single piece core of the engine according to the specifications of the three-dimensional print file.  Method further includes casting the engine using the single-piece core) with at least one cylinder having a bore (‘Lee, Fig 3, #300 (single one-piece core), Para 0018, cast features include cylinders), 
creating a molding assembly for the cylinder block using the printed casting core (‘Lee, Para 0004 – 0005, Method includes casting engine using single piece core, casting process includes pouring material in liquid state into mold and solidifying material to create cast); 
casting metal into the cylinder block using the molding assembly; and removing the molding assembly (‘Lee, Para 0017, cast may be removed from mold by breaking or dismantling the mold). 
Except ‘Lee is silent regarding: cylinder block of an opposed-piston engine, the cylinder being configured to receive a pair of pistons disposed in opposition in the bore, 
		However, ‘Perr teaches: Para 0024, opposed piston internal combustion engine, Para 0025, #102 (base block) is a single piece casting made from alloyed grey iron.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Lee with an opposing piston engine as taught by ‘Perr in order to provide another use for the 3D printed casting method.   ‘Lee is a known method of 3D printing the casting mold of an engine core, and ‘Lee is combined with ‘Perr to yield predictable results of 3D printing an opposed piston engine to yield predictable results.
And also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding Claim[s] 3, ‘Lee & ‘Perr discloses all the claim limitations including: casting core comprises using a 3-D printing technique (‘Lee, Para 0028, Fig 4, #402, a three-dimensional print file is generated. The three-dimensional print file is generated as, for example, a CAD file, a three-dimensional scan, or one or more processed digital photographs. The three-dimensional print file is generated to include specifications for core sections corresponding to each hollow feature within a desired engine cast)

Regarding Claim[s] 7, ‘Lee & ‘Perr discloses all the claim limitations including: casting core forms an interior surface of the cylinder block defining an annular cooling jacket with cooling features (‘Lee, Para 0014, some of the internal features route air through engine 100, other features route fuel through the engine 100, and yet other features serve supporting roles (e.g., housing a crank, housing pistons, routing cooling media, etc.).

Regarding Claim[s] 10, ‘Lee & ‘Perr discloses all the claim limitations including: cooling features comprise ridges or lands formed to define coolant flow paths (‘Perr, Para 0028, Figs 6 – 9, cooling passages, Fig 2 #158 shows lands and ridges). 

Regarding Claim[s] 15, 16 & 17, ‘Lee & ‘Perr discloses all the claim limitations including:
casting metal into the cylinder block using the molding assembly comprises casting a parent bore cylinder block of an engine comprising four cylinders. ‘Lee teaches Fig 1 four cylinders, and ‘Perr Fig 3 shows four cylinders.
Except are silent regarding: casting metal into the cylinder block using the molding assembly comprises casting a parent bore cylinder block of an opposed-piston engine comprising one cylinder, and three cylinders.
However, Since ‘Lee teaches Fig 1 four cylinders, and ‘Perr, Fig 3 shows four cylinders,  it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Lee and ‘Perr with change in size by reducing the number of cylinders from four to three and from four to one. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/ US16/49258, 08/29/2016, Examined as U.S. 2018/0339334 Lee, Jr. et al. (‘Lee hereafter), and in view of U.S. 2020/0049193 Andrew P. Perr (‘Perr hereafter), and in further view of U.S. 2016/0356241 Kevin B. Fuqua (‘Faqua hereafter).

Regarding Claim[s] 2, ‘Lee  & ‘Perr discloses all the claim limitations except are silent regarding: cylinder comprises intake and exhaust ports separated along a longitudinal axis of the cylinder, each port comprising an array of circumferentially-spaced adjacent port openings in the cylinder block from the cylinder bore to an intake plenum of the engine and to an exhaust plenum of the engine, respectively, and a port bridge between each pair of adjacent port openings. 
However, ‘Faqua, teaches: Para 0016, cylinder structure for opposed-piston engines that includes a liner with a bore and longitudinally displaced intake and exhaust ports near respective ends thereof. ….The cylinder liner 20 includes an intake port 25 near a first liner end 27, exhaust port 29 near a second liner end 31, and an intermediate portion 34 situated between the intake and exhaust ports. Fig 1, shows #29 and #25 to be circumferentially spaced in the cylinder block. Para 0003, 0020 teaches port bridges.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Lee with intake and exhaust ports as taught by ‘Faqua in order to provide a supply of air into the internal combustion engine and to allow a means for the combustion gases to escape.

Claim 11 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/ US16/49258, 08/29/2016, Examined as U.S. 2018/0339334 Lee, Jr. et al. (‘Lee hereafter), and in view of U.S. 2020/0049193 Andrew P. Perr (‘Perr hereafter), and in further view of U.S. 5,562,148 James T. Schneider (‘Schneider hereafter).

Regarding Claim[s] 11, ‘Lee & ‘Perr discloses all the claim limitations except are silent regarding: casting core forms an intake air plenum. 
However, ‘Schneider does teach, Col. 6, ln 45 – 53, cores and molds can be almost any size or shape.  The molding assemblies made from these foundry shapes might include impeller core assemblies, cylinder block barrel core assemblies, oil pump core assemblies, water jacket core assemblies, and intake manifold core assemblies for combustion engines. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Lee with a method of casting the core of an intake manifold/ plenum as taught by ‘Schneider in order to provide a consumable void in the casting process for the cast part.

Regarding Claim[s] 12, ‘Lee & ‘Perr discloses all the claim limitations except are silent regarding: casting core forms exhaust ports and intake ports of the at least one cylinder. 
However, ‘Schneider does teach, Col. 6, ln 45 – 53, cores and molds can be almost any size or shape.  The molding assemblies made from these foundry shapes might include impeller core assemblies, cylinder block barrel core assemblies, oil pump core assemblies, water jacket core assemblies, and intake manifold core assemblies for combustion engines. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Lee with a method of casting exhaust and intake ports of a cylinder as taught by ‘Schneider in order to provide a consumable void in the casting process for the cast part.

Regarding Claim[s] 13, ‘Lee & ‘Perr discloses all the claim limitations except are silent regarding: cylinder block is a parent bore cylinder block of the opposed-piston engine. 
However, ‘Schneider does teach, Col. 6, ln 45 – 53, cores and molds can be almost any size or shape.  The molding assemblies made from these foundry shapes might include impeller core assemblies, cylinder block barrel core assemblies, oil pump core assemblies, water jacket core assemblies, and intake manifold core assemblies for combustion engines. 
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Lee with a method of casting a cylinder block with a bore for an engine, and it would be obvious to cast the opposed piston engine since the method of casting an opposed piston engine uses a similar method to casting a non-opposed piston engine and the casting method would be a simple substation of one known element for another to obtain predicable results.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/ US16/49258, 08/29/2016, Examined as U.S. 2018/0339334 Lee, Jr. et al. (‘Lee hereafter), and in view of U.S. 2020/0049193 Andrew P. Perr (‘Perr hereafter), and in further view of U.S. 2005/0155561 Robert M. Atkins (‘Atkins hereafter), as evidenced by https://en.wikipedia.org/wiki/Casting_(metalworking)

Regarding Claim[s] 14, ‘Lee & ‘Perr discloses all the claim limitations except are silent regarding: casting metal into the cylinder block using the molding assembly comprises casting a parent bore cylinder block comprising a crank case portion for an intake side of the opposed-piston engine and a crank case portion for an exhaust side of the opposed-piston engine. 
However, ‘Atkins does teach: Para 0018, a liquid cooled internal combustion engine having plural pairs of horizontally opposed pistons with a common crankcase block that is a unitary casting, Fig 1, shows #14 (common crankcase block) with a portion for an intake and an exhaust side.
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Lee with a method of casting a cylinder block with a crankcase portion for an intake and exhaust side of an opposed piston engine as taught by ‘Atkins in order to provide a method to cast a cylinder block assembly with a crankcase, since a crankcase is a common part of a cylinder block.
Further, it is well known that in order to cast a part, a casting mold is needed as shown in https://en.wikipedia.org/wiki/Casting_(metalworking)

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1. Specifically, the prior art does not teach the combination of limitations wherein "molding assembly comprises a ceramic core portion and one or more sand core components.” 
The closest prior art is as cited above (‘Lee, ‘Perr, ‘Fuqua and ‘Schneider).
‘Lee, ‘Perr, ‘Fuqua and ‘Schneider do not teach the molding assembly comprising a ceramic and sand cores. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 5 & 6. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claim 1. Specifically, the prior art does not teach the combination of limitations wherein "cooling features comprise turbulence-inducing features.”
The closest prior art is as cited above (‘Lee, ‘Perr, ‘Fuqua and ‘Schneider).
‘Lee, ‘Perr, ‘Fuqua and ‘Schneider do not teach a cooling feature with turbulence inducing features. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 9. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
06/02/2022